                                          Case 4:19-cv-02037-KAW Document 74 Filed 12/17/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CHRISTIAAN HALL, et al.,
                                   7                                                      Case No. 4:19-cv-02037-KAW
                                                        Plaintiffs,
                                   8                                                      ORDER TO SHOW CAUSE FOR
                                                 v.                                       FAILURE TO APPEAR AT THE CASE
                                   9                                                      MANAGEMENT CONFERENCE
                                         ZEEBA COMPANY, INC.,
                                  10                                                      Re: Dkt. No. 72
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On December 15, 2020, the Court held a case management conference, where Defendant

                                  14   did not appear when its case was called.

                                  15          Accordingly, counsel for Defendant is ORDERED TO SHOW CAUSE, in writing, by no

                                  16   later than December 31, 2020, why it should not pay monetary sanctions in the amount of $250.00

                                  17   for failure to appear at the case management conference.

                                  18          IT IS SO ORDERED.

                                  19   Dated: December 17, 2020

                                  20                                                  ______________________________________
                                                                                      KANDIS A. WESTMORE
                                  21                                                  United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
